DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/03/2020. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-7, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20190131478 A1, hereby referred as Wang) in view of Ootani et al. (US 2022/0199668, hereby referred as Ootani).

Regarding claim 1, Wang shows an imaging device including:
	A substrate (Wang, 109, Fig.1 “the semiconductor substrate” in paragraph 0021);
	A single-photo avalanche diode formed in the substrate (Wang, 107, paragraph [0003] and [0021], “single photon avalanche diode (SPAD)”, “The SPAD cells 107 are disposed within the substrate 109”);
A microlens (Wang, 218) formed over the substrate (Wang, paragraph [0028] “A micro-lens layer 218 containing a plurality of micro-lenses is formed over the color filter layer 217”);
wherein the microlens (Wang, 218) is configured to focus a first amount of light to a first portion of the substrate (Wang, paragraph 0047 “top of the curvature”) and a second amount of light to a second portion of the substrate (Wang, paragraph 0047, “bottom of the curvature”).
wherein the second amount is greater than the first amount (Wang, paragraph 0047, “more light is exposed at a bottom of the curvature and less light is exposed at a top of the curvature”).
	However, Wang does not teach a plurality of light scattering structure in the substrate.
Ootani teaches a plurality of light scattering structure in the substrate (Ootani ,48, Figs.2-3, paragraph [0048], “the recessed regions 48 are formed in the semiconductor substrate 12”), 
wherein the light density scattering structures have a first density in the first portion of the substrate (Ootani, paragraph [0228[ “The distance from the color filter layer 51 to a peak portion of the recessed region 48 is defined as a distance L1”) and;
a second density in the second portion of the substrate (Ootani, paragraph [0228], “the distance from the color filter layer 51 to a valley portion of the recessed region 48 is defined as a distance L2”) and;
 wherein the second density is greater than the first density (Ootani, paragraph [0228], “distance L1<distance L2.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to incorporate the teaching of Ootani as claimed to further include the recessed regions to prevent reflection of incident light and increase sensitivity.

Regarding claim 5:  Wang as modified by Ootani, as discussed in claim 1, teach the semiconductor with the exception for the following:
	further comprising: the first density is a non-zero density
Ootani suggests first density of the substrate (L1, Ootani, paragraph [0228], “light traveling through the distance L1 is compared with light traveling through the distance L2) wherein the first density is a non-zero density (Ootani, paragraph [0228], “the relationship between the distance L1 and the distance L2 is expressed as: distance L1<distance L2”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to incorporate the teaching of Ootani to further include the first density is non- zero in the light density scattering structures to avoid the possibility of the occurrence of variation in sensitivity (Ootani, paragraph [0237]).

Regarding claim 6:  Wang as modified by Ootani, as discussed in claim 1, teach the semiconductor with the exception for the following:
	further comprising: the first density is a zero density
However, Ootani suggests wherein the first density is zero (Ootani, Fig.26, paragraph [0240], “distance L11 and the distance L12 can be regarded as equal”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to incorporate the teaching of Ootani to further include the first density is zero in the light density scattering structures to correct a structure in which portions that efficiently transmit light and portions that do not efficiently transmit light coexist (Ootani, paragraph [0240]).


Regarding claim 7: Wang as modified by Ootani, as discussed in claim 1, teach the semiconductor with the exception for the following:
	further comprising: wherein each one of the plurality of light scattering structures comprises a trench in a surface of the substrate and material formed in the trench that has a lower refractive index than the substrate.
However, Ootani suggests each one of the plurality of light scattering structures comprises a trench (Ootani, paragraph [0014]) in a surface of the substrate (Ootani, paragraph [0014]) “a trench that is formed between the photoelectric conversion regions and penetrates the substrate”).
material formed in the trench that has a lower refractive index than the substrate (Ootani, paragraph [0080], “forming the aluminum oxide film 63 on the inner surfaces of the trenches” and paragraph [0072], “the semiconductor substrate 12 is formed with silicon (Si). Notes that, the silicon refractive index is 3.88 and the refractive Index of Aluminum Oxide is 1.63)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to incorporate the teaching of Ootani to further include a trench which has a lower refractive index than the substrate to increase sensitivity while reducing color mixing degradation.

Regarding claim 12: Wang and Ootani, as discussed in claim1, teaches the semiconductor device with the exception following:
further comprising: wherein the second portion of the substrate forms a ring around the first portion of the substrate.
Wang suggests wherein the second portion of the substrate (Wang, 113b, paragraph [0048]) forms a ring around the first portion of the substrate (Wang, 113a, paragraph [0048], “the recess structures 113 is structured as square rings from a top view, and respectively include a first portion 113. The first portion 113 a may be fully disposed in the first layer 102 of the substrate 109. The second portion 113 b may be disposed in the first layer 102 “).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to incorporate the teaching of Ootani to have a ring around the first portion of the substrate to act as an extension zone to reduce the risk of damage to conductive features.

Regarding claim 13: Wang and Ootani, as discussed in claim1, teaches the semiconductor device with the exception following:
further comprising: the first portion of the substrate forms a ring around the second portion of the substrate.
Wang suggests the first portion of the substrate forms a ring around the second portion of the substrate (Wang, paragraph [0036], “the first portion 602 a functions as a guard ring “).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to incorporate the teaching of Ootani to have a ring around the second portion of the substrate to prevent laterally contact with the first portion (Wang, paragraph [0036]).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20190131478 A1, hereby referred as Wang) in view of Ootani et al. (US 2022/0199668, hereby referred as Ootani) and further in view of Mlinar et al. (US 20170366769 A1, hereby referred as Mlinar). 

Regarding claim 2: Wang as modified by Ootani, as discussed in claim 1, teach the a microlens with the exception for the following:
further comprising: wherein the microlens is a toroidal microlens.
However, Mlinar suggests microlens is a toroidal microlens (Mlinar, Fig. 4, paragraph [0058], “microlens 206 is a toroidal microlens”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang and Ootani to incorporate the teaching of Mlinar as claimed to comprise a toroidal microlens to avoid the sensitivity of the light collecting area. (Mlinar, paragraph [0057]).

Regarding claim 3: Wang as modified, as discussed in claim 2, teaches a microlens with the exception for the following:
	further comprising: wherein the toroidal microlens has a central opening and wherein the semiconductor device includes an additional microlens that is formed in the central opening.
The invention of Wang as modified does not specifically teach the toroidal microlens has a central opening.
	However, Mlinar suggests the toroidal a microlens has a central opening (Mlinar, paragraph [0058],” The toroidal microlens has an opening that overlaps inner sub-pixel 202”) and wherein the semiconductor device includes an additional microlens that is formed in the central opening (Mlinar, paragraph [0058],”The toroidal microlens has an opening that overlaps inner sub-pixel 202” || “the one or more microlenses that direct light toward outer sub-pixel 204 may partially or completely overlap the light collecting area of sub-pixel 202”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust Wang as modified to incorporate the teaching of Mlinar to includes an additional microlens to be more sensitive to incident light (Mlinar, paragraph [0058]).

Regarding claim 4: Wang as modified, as discussed in claim 2, teaches a microlens with the exception for the following:
	further comprising: wherein the toroidal microlens has a central opening, wherein the first portion of the substrate is overlapped by the central opening, and wherein the second portion of the substrate is not overlapped by the central opening.
	However, Mlinar suggests the first portion of the substrate is overlapped by the central opening, and wherein the second portion of the substrate is not overlapped by the central opening (Mlinar, Fig.4, paragraph [0058],” microlens 206 is a toroidal microlens that covers outer sub-pixel 204. The toroidal microlens has an opening that overlaps inner sub-pixel 202 such that the microlens does not overlap inner sub-pixel 202”). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust Wang as modified to incorporate the teaching of Mlinar as claimed to provide a greater light sensitivity of the outer sub-pixel.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20190131478 A1, hereby referred as Wang) in view of Ootani et al. (US 2022/0199668, hereby referred as Ootani), and further in view of Droz et al. (US 10,304,987B2, hereby referred as Droz).

Regarding claim 8: Wang and Ootani, as discussed in claim 7, teaches the semiconductor device with the plurality of light scattering structures with the exception for the following:
	further comprising: the trenches of the plurality of light scattering structures have sidewalls that are at non-orthogonal angles relative to the surface of the substrate.
However, Ootani teaches the trenches of the plurality of light scattering structures (Ootani, paragraph [0014]) “a trench that is formed between the photoelectric conversion regions and penetrates the substrate”).
Droz suggests sidewalls that are at non-orthogonal angles relative to the surface of the substrate (Droz, column 7, line 25, “the trench portion 254 could have sidewalls with a 60-degree sidewall angle”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang and Ootani to incorporate the teaching of Droz and Ootani to comprise a trench with sidewalls in a surface of the substrate to reduce optical crosstalk (Droz, column 7, line 36).

Regarding claim 9: Wang and Ootani, as discussed in claim 7, teaches the semiconductor device with the plurality of light scattering structures with the exception for the following:
	further comprising: wherein the trenches of the plurality of light scattering structures have sidewalls that are at orthogonal angles relative to the surface of the substrate.
However, Ootani does teach the trenches of the plurality of light scattering structures (Ootani, paragraph [0014]) “a trench that is formed between the photoelectric conversion regions and penetrates the substrate”).
	Droz suggests sidewalls that are at orthogonal angles relative to the surface of the substrate (Droz, column 7, line 32 “depth, width, sidewall angle, are contemplated”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang and Ootani to incorporate the teaching of Droz and Ootani to comprise sidewalls in a surface of the substrate to measure of detection isolation from neighboring devices (Droz, column 7, line 36).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20190131478 A1, hereby referred as Wang) in view of Ootani et al. (US 2022/0199668, hereby referred as Ootani), and further in view of Ke et al. (US 20070075423 A1, hereby referred as Ke).

Regarding claim 10: Wang and Ootani, as discussed in claim 7, teaches the semiconductor device comprising the trenches of the plurality of light scattering structures with the exception following:
	further comprising: the material formed in the trench comprises a passivation layer and a buffer layer.
	However, Ootani does teach the trenches of the plurality of light scattering structures (as explained in claims 1 and 7).
Ke suggests the material formed in the trench comprises a passivation layer (Ke, paragraph [0033], “A passivation layer 35” and a buffer layer (Ke, Fig.4B, paragraph [0034] “a buffer layer 38”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang and Ootani to incorporate the teaching of Ke and Ootani to include a passivation layer and a buffer layer in the trench to improved semiconductor elements sensitive (Ke, paragraph [0010]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20190131478 A1, hereby referred as Wang) in view of Ootani et al. (US 2022/0199668, hereby referred as Ootani), and further in view of Chiang et al. (US 20190131339 A1, hereby referred as Chiang).

Regarding claim 11: Wang and Ootani, as discussed in claim 1 teaches the semiconductor device wherein the plurality of light scattering structures with the exception following:
	further comprising: the light scattering structure comprises a first width and a second light scattering structure having a second width that is different than the first width.
However, Ootani does teach the light scattering structure (Ootani ,48, Figs.2-3, paragraph [0048], “the recessed regions 48 are formed in the semiconductor substrate 12”).
Chiang suggests having a first width and a second light scattering structure having a second width that is different than the first width (Chiang, Figs. 2A-5, paragraph 34, the light scattering structure 232 may be comprised of various lengths peaks, and angles “a bottom width of the central portion 232 s is greater than a bottom width of the peripheral portions 232 b”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ootani to incorporate the teaching of Chiang to increase the amount of the light incident and/or the reflection of incident angles, color filters and wavelength (Chiang, paragraph [0034]).


Claim 14-18 are rejected under 35 U.S.C. 103 as being unpatentable Wang et al. (US 20190131478 A1, hereby referred as Wang) in view of Gunn III et al. (US 7054534B1, hereby referred as Gunn).
Regarding claim 14: Wang teaches a semiconducting device comprising:
A substrate (Wang, Fig.2, “a substrate 109”)
a plurality of light scattering structures (Wang, 218, Fig.4) formed in trenches in the substrate (Wang, paragraph 0028).
The invention of Wang does not specifically teach a plurality of light scattering structures formed in trenches.
However, it is noted that Wang does teach a single-photon avalanche diode (107) formed in the substrate (Wang, 107, paragraph 0021, “The SPAD cells 107 are disposed in the substrate 109”)
wherein a first portion of the single-photon avalanche diode is overlapped by the plurality of light scattering structures and a second portion of the single-photon avalanche diode is not overlapped by any light scattering structures in the substrate (Wang, paragraph [0028], “The micro-lenses 218 direct and focus the incoming radiation 115 toward the SPAD cells 107. The micro-lenses 218 may be positioned in various arrangements and have various shapes depending on a refractive index of a material used for the micro-lens 218 and distance from a sensor surface”).
Referring to the invention of Gun, Gun teaches, 
a plurality of light scattering structures (Gun ,755, Fig.7) formed in trenches in substrate (Gunn, column 15, 38 “Light scattering element 755 and a trench around the silicon body of the CMOS transistor 160 can be formed at the same time on the same substrate”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to incorporate the teaching of Gunn as claimed to include a plurality of light scattering structures formed in trenches for the purpose of improving metallic contacts and adjusting the reflective characteristics of the light.

Regarding claim 15: Wang, as discussed in claims 14, teaches a semiconducting device comprising:
	the first portion of the single-photon avalanche diode (218, Wang, paragraph [0028], “micro-lenses 218”) is a peripheral portion of the single-photon avalanche diode and the second portion of the single-photon avalanche diode (107, Wang, “SPAD cells 107”)  is a central portion of the single-photon avalanche diode (Wang , paragraph [0028] “a center of each of the micro-lenses 218 overlaps a center of each of the corresponding SPAD cells 107 from a top view”).

Regarding claim 16: Wang, as discussed in claims 14, teaches a semiconducting device comprising:
	the first portion of the single-photon avalanche diode is a peripheral portion of the single-photon avalanche diode and the second portion of the single-photon avalanche diode is a central portion of the single-photon avalanche diode (Wang, Fig.1, paragraph [0028] “).

Regarding claim 17: Wang, as discussed in claims 14, teaches a semiconducting device comprising:
	at least one microlens (218, Wang “The micro-lenses 218”) configured to focus light on the single-photon avalanche diode (Wang, paragraph [0028], “The micro-lenses 218 direct and focus the incoming radiation 115 toward the SPAD cells 107”).

Regarding claim 18: Wang, as discussed in claims 17 teaches a semiconducting device comprising:
the at least one microlens (218, Wang, paragraph [0028], “ A micro-lens layer 218”) is configured to focus more light to a portion of the substrate that includes the light scattering structures than an additional portion of the substrate that overlaps the second portion of the single-photon avalanche diode (Wang , paragraph [0028], “a center of each of the micro-lenses 218 overlaps a center of each of the corresponding SPAD cells 107 from a top view”).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable Wang et al. (US 20190131478 A1, hereby referred as Wang) in view of Mlinar et al. (US 20170366769 A1, hereby referred as Mlinar).

Regarding claim 19: Wang teaches a semiconducting device comprising:
	a semiconductor substrate (109, Wang, paragraph [0021], “The substrate 109”) having first and second opposing surfaces (Wang, paragraph [0021], “The substrate 109 includes a front surface 100 a facing the interconnect structure 124 and a back surface 100 b facing opposite “); 
a single-photon avalanche diode formed in the semiconductor substrate (107, Wang, paragraph [0021] “The SPAD cells 107 are disposed within the substrate 109”); 
a plurality of light scattering structures formed in trenches in the first surface of the semiconductor substrate (Wang, paragraph [0051], “a deep trench isolation (DTI) extending from the front surface toward the back surface of the substrate, the DTI having a first surface and a second surface opposite to the first surface, the first surface being level with the front surface of the substrate”)
However, Wang does not teach a toroidal microlens formed over the first surface of the semiconductor substrate.
Mlinar suggests a toroidal microlens formed over the first surface of the semiconductor substrate (Mlinar, Fig. 11 paragraph [0017] “microlens 206 is a toroidal microlens that covers outer sub-pixel 204”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to incorporate the teaching of Mlinar to include a toroidal microlens formed over the first surface of the semiconductor substrate to have more efficient light detection by the underlying SPAD pixels.

Regarding claim 20: Wang, as discussed in claim 19, teaches 
the plurality of light scattering structures has a varying density over the single-photon avalanche diode (Wang, paragraph [0028] “ A micro-lens layer 218 containing a plurality of micro-lenses is formed over the color filter layer 217 || “The color filters includes a dye-based (or pigment based) polymer or resin for filtering a specific wavelength band of the incoming radiation, which corresponds to a color spectrum (e.g., red, green, and blue)” para 22, “the DTI 110 is formed of a dielectric material such as an oxide (silicon oxide, for example), a nitride (silicon nitride or silicon oxynitride, for example), a low-k dielectric, and/or another suitable dielectric material”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAI THI NGOC TRAN whose telephone number is (571)272-3456. The examiner can normally be reached Monday-Friday: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Mehrmanesh can be reached on (571)270-3351. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T.T./Examiner, Art Unit 4163                                                                                                                                                                                                        
/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845